177 U.S. 365 (1900)
POTTS
v.
HOLLEN.
No. 143.
Supreme Court of United States.
Submitted February 1, 1900.
Decided March 26, 1900.
APPEAL FROM THE SUPREME COURT OF THE TERRITORY OF OKLAHOMA.
*369 Mr. John W. Shartel and Mr. S.H. Harris for appellant.
Mr. Fred. Beall for appellee.
MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
The motion to dismiss the present appeal is denied. The land in question is shown to be of greater value than five thousand dollars. In addition to the affidavits filed on the subject of value, the record contains an order made by the Supreme Court of the Territory on the application for appeal stating that more than the above amount was involved in the action. This order we assume was based upon proof as to value.
One of the assignments of error is that the Supreme Court of the Territory erred in holding that the trial court had jurisdiction of the subject of the action and the right to entertain the suit as a proceeding in equity and without a trial by jury.
For the reasons stated in the opinion in Black v. Jackson, just decided, we adjudge that the issue of fact involving the right of possession of the premises in dispute could not properly *370 be determined without the aid of a jury, unless a jury was waived. Without repeating what was said in that opinion, we also hold that the case made by the plaintiff was not such as to entitle him to a mandatory injunction.
The decree is reversed and cause remanded for such further proceedings as may be consistent with this opinion.
Reversed.